Title: From George Washington to Jonathan Boucher, 2 October 1772
From: Washington, George
To: Boucher, Jonathan



Dear Sir,
Mount Vernon Octr 2d 1772.

I snatch a few moments from Company to inform you, that it is my intention at present to be with you on Sunday, in my way to Annapolis—perhaps I may dine with you, but as I have a Gentleman here (Colo. Robt Burwell) who has ninety nine minds to see the Races for one to attend his Duty in Williamsburg; and who, tho. beating about for excuses, is not willing to have it thought that his presence as a judge can be dispens’d with, I cannot think myself so much at liberty as to Command the hour of setting out & therefore beg that, if I am not with you by your usual hour of dining not to be waited for. My Compliments, in which Mrs Washington and Miss Custis join is offer’d to Mrs and Miss Boucher & yourself and I am Dr Sir Yr Most Obedt Servt

Go: Washington

